Title: To James Madison from Daniel Carroll, 28 May 1788
From: Carroll, Daniel
To: Madison, James


Dear Sir,
May 28th. 1788
Yr. favor (I beleive of the 10th Ulto) came to hand. Inclosd is a paper containing the address of the minority of our Convention. I wish it may be in my power to convey by Docr. Stueart, a State drawn up by Mr. Hanson (one of the Committee) of the proceedings, which will disclose some matters not mention’d in the Address, & may give a different cast to those proceedings—he promisd to send it after me—it is not yet come to hand. It is thought the address will be of little consequence in this State: It may however be of some with you to hear both sides. I can at present only send a copy of an address which was read in the Committee, and contended by some of the federalists in that Committee, that it shou’d attend, or the substance of it, any amendments which they shou’d agree to recommend. This alone serves, to give a different cast to the proceedings of the Committee than appears without it. As far as I have been inform’d, the truth is Mr Johnsons accomodating disposition, and a respect to his charac[ter] lead the Majority into a Situation, out of which they found some dificulty to extricate themselves. I expect to meet Docr Steuart to morrow, and shall refer you to what may be in my power to communicate to him more particularly, & am, My Dear Sir, with esteem and regard, Yr most Obt Servt
Danl. Carroll
